Per Curiam. Appellant Lester Tyrone Brooks moves this court to declare him indigent for purposes of appeal. He attaches an affidavit to establish indigency which is duly executed. We note from the partial record filed that the appellant had retained counsel for trial who is different from counsel petitioning on appellant’s behalf for indigency. Because of this fact, we remand this matter to the trial court for a determination of indigency and for appointment of counsel for appeal, if indigency is found.